     Case 2:19-cv-02159-JCM-BNW Document 77
                                         76 Filed 08/31/20
                                                  08/27/20 Page 1 of 3




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8    BRENNA SCHRADER, an individual, on
      behalf of herself and all others similarly
 9    situated,                                              Case No. 2:19-cv-02159-JCM-BNW
10                      Plaintiff,
11               vs.
                                                             STIPULATION TO EXTEND
12    STEPHEN ALAN WYNN; an individual;                      DEADLINE FOR PLAINTIFF TO FILE
      MAURICE WOODEN, an individual, WYNN                    REPLY BRIEFS TO DEFENDANTS’
13    LAS VEGAS, LLC dba WYNN LAS VEGAS                      RESPONSES TO PLAINTIFF’S
      a Nevada Limited Liability, WYNN                       MOTION SEEKING LEAVE TO
14    RESORTS, LTD, a Nevada Limited Liability               AMEND
      Company; and DOES 1-20, inclusive; ROE
15    CORPORATIONS 1-20, inclusive,                          (FIRST REQUEST)
16                      Defendants.
17
            IT IS HEREBY STIPULATED by and between Plaintiff, Brenna Schrader, (“Plaintiff”),
18
     through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendants, Wynn Las
19
     Vegas, LLC (“Defendant Wynn, LLC”) and Wynn Resorts, Ltd. (“Defendant Resorts”), through
20
     their counsel Jackson Lewis P.C., Defendant, Stephen Alan Wynn (“Mr. Wynn”), through his
21
     counsel Peterson Baker, PLLC, and Defendant, Maurice Wooden (“Mr. Wooden”), by and through
22
     his counsel Kennedy & Couvillier, (collectively “Defendants”), that Plaintiff shall have an
23
     extension to September 21, 2020 to file a Reply to all oppositions.
24
                 This Stipulation is submitted and based upon the following:
25
            1.         On July 27, 2020, Plaintiff filed a motion for leave to file a first amended complaint
26
     [ECF No. 69]. On August 7, 2020, Defendants filed a stipulation to request an extension up to and
27
     including August 24, 2020 to file a response [ECF No. 70]. On August 24, 2020, all Defendants
28
     Case 2:19-cv-02159-JCM-BNW Document 77
                                         76 Filed 08/31/20
                                                  08/27/20 Page 2 of 3




 1   filed a response and Defendant Wynn Resorts, LTD filed a combined motion to strike. [ECF Nos.

 2   72, 73, 74 and 75].

 3          2.      Plaintiff’s counsel recently began assisting his three children with long distance

 4   learning required by Clark County School District.

 5          3.      In addition, Plaintiff’s counsel has an arbitration on September 1, 2020.

 6          4.      Due to the fact that Plaintiff is required to reply to four responses that were filed,

 7   Plaintiff’s counsel’s schedule and the current complications made by the Coronavirus, the parties

 8   respectfully request the Court grant Plaintiff an extension up to and including September 21, 2020

 9   to file a reply to Defendants’ responses.

10          5.      This is the first request for an extension of time for Plaintiff to file reply briefs to

11   Defendants’ responses.

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       2
     Case 2:19-cv-02159-JCM-BNW Document 77
                                         76 Filed 08/31/20
                                                  08/27/20 Page 3 of 3




 1          6.     This request is made in good faith and not for the purpose of delay.

 2   Dated this 27th day of August, 2020.
 3
       RICHARD HARRIS LAW FIRM                           JACKSON LEWIS P.C.
 4
       /s/ Burke Huber                                   /s/ Joshua A. Sliker
 5     Richard Harris, Bar No. 505                       Deverie J. Christensen, Bar No. 6596
       Benjamin Cloward, Bar No. 11087                   Joshua A. Sliker, Bar No. 12493
 6
       Burke Huber, Bar No. 10902                        Daniel Aquino, Bar No. 12682
 7     801 S. Fourth Street                              300 S. Fourth Street, Ste. 900
       Las Vegas, Nevada 89101                           Las Vegas, Nevada 89101
 8     Attorney for Plaintiff
       Brenna Schrader                                   Attorneys for Defendants
 9                                                       Wynn Las Vegas, LLC and Wynn Resorts,
                                                         Ltd.
10

11     KENNEDY & COUVILLIER                              PETERSON BAKER, PLLC

12     /s/ Maximiliano Couvillier                        /s/ Tamara Beatty Peterson
       Maximiliano D. Couvillier, Bar No. 7661           Tamara Beatty Peterson, Bar No. 5218
13     3271 E. Warm Springs Road                         701 S. 7th Street
14     Las Vegas, Nevada 89120                           Las Vegas, Nevada 89101
       Attorney for Defendant                            Attorney for Defendant
15     Maurice Wooden                                    Stephen Alan Wynn

16

17
     ORDER
18
     IT IS SO ORDERED:
19

20
     United States District Court/Magistrate Judge
21

22
             August 31, 2020
     Dated: _________________________
23

24

25

26
27

28

                                                     3
